

117 S2492 IS: Treating Tribes and Counties as Good Neighbors Act
U.S. Senate
2021-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2492IN THE SENATE OF THE UNITED STATESJuly 27, 2021Mr. Risch introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Agricultural Act of 2014 to modify the treatment of revenue from timber sale contracts and certain payments made by counties to the Secretary of Agriculture and the Secretary of the Interior under good neighbor agreements, and for other purposes.1.Short titleThis Act may be cited as the Treating Tribes and Counties as Good Neighbors Act.2.Modification of the treatment of certain revenue and payments under good neighbor agreements(a)Good neighbor authoritySection 8206 of the Agricultural Act of 2014 (16 U.S.C. 2113a) is amended—(1)in subsection (a)(6), by striking or Indian tribe; and(2)in subsection (b)—(A)in paragraph (1)(A), by inserting , Indian tribe, after Governor;(B)in paragraph (2)(C), by striking clause (i) and inserting the following:(i)In generalFunds received from the sale of timber by a Governor, an Indian tribe, or a county under a good neighbor agreement shall be retained and used by the Governor, Indian tribe, or county, as applicable—(I)to carry out authorized restoration services under the good neighbor agreement; and(II)if there are funds remaining after carrying out subclause (I), to carry out authorized restoration services under other good neighbor agreements.;(C)in paragraph (3), by inserting , Indian tribe, after Governor; and(D)by striking paragraph (4).(b)Conforming amendmentsSection 8206(a) of the Agricultural Act of 2014 (16 U.S.C. 2113a(a)) is amended—(1)in paragraph (1)(B), by inserting , Indian tribe, after Governor; and(2)in paragraph (5), by inserting , Indian tribe, after Governor.(c)Effective dateThe amendments made by this Act apply to any project initiated pursuant to a good neighbor agreement (as defined in section 8206(a) of the Agricultural Act of 2014 (16 U.S.C. 2113a(a)))—(1)before the date of enactment of this Act, if the project was initiated after the date of enactment of the Agriculture Improvement Act of 2018 (Public Law 115–334; 132 Stat. 4490); or(2)on or after the date of enactment of this Act.